Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11102021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 8-9, 19-20 and 22-28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Solf et al. (U.S. 2011/0018541 A1) in view of Naka et al. (U.S. 2015/0346297 A1). 
Regarding claim 1, Solf et al. disclose in Figs. 3-6, electrically insulating carrier via tube/coils (via generally cylindrical split gradient coil 10 and with the main magnet windings 32, see par. 0020, Fig. 3); electrical conductor turns 18 (via conductor elements gradient coil 10 has an annular central gap 16 that is free of coil windings which connecting conductors 18 disposed at each edge of the central gap 16 electrically connect selected primary and secondary coil windings, see par. 0017) wrapped around an outside surface (see Figs. 1-2, wherein conductive elements via coils 12-20 wrapping around surface of 10) of the electrically insulating carrier wherein the electrical conductor turns 12-20 are not disposed in grooves 16 (see par. 0034 of Fig. 6) on an outside surface of the electrically insulating carrier; wherein the outside surface of the electrically insulating carrier includes openings 40 (see par. 0023, wherein the pass-through openings are relatively small, they can be interspersed amongst the main magnet windings 32 so that the magnetic design of the main magnet is substantially unaffected by addition of the PET detection system 40) arranged along one side of each electrical conductor turns 12-20, wherein the openings 40 are shaped to receive pins or pegs 44 (see Fig. 3, par. 0021, wherein brace 42 provides mechanical support for the halves of the split gradient coil 30 in the region of the gap 16.  The PET detection system 40 is, in this illustrated embodiment, independently supported by mounting members 44 passing through openings 46 in the brace 42 and openings 48 in the magnet housing 34).

    PNG
    media_image1.png
    391
    731
    media_image1.png
    Greyscale

Solf et al. is not understood to explicitly disclose that the electrical conductor turns as mentioned above circumferentially wrapped around an outside surface of the electrically insulating carrier to form a longitudinal magnetic field gradient coil.
In related art, US 2015/0346297 to Naka et al. discloses in Fig. 5 below that electrical conductor turns 4d circumferentially wrapped around an outside surface of the electrically insulating carrier 4c to form a longitudinal magnetic field gradient coil (see pars. 0031 & 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductor turn by the gradient coil taught by Solf et al. to be able to circumferentially wrapped around an outside surface of the electrically insulating carrier  to form a longitudinal magnetic field gradient coil as taught by Naka et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to suppress the disturbance in the gradient magnetic field and a desired tension can be applied for better and more efficient winding process (see Naka’s pars. 0040).

    PNG
    media_image2.png
    322
    481
    media_image2.png
    Greyscale

As to claim 2, Solf et al. disclose wherein the outside of the electrically insulating carrier 139 (see Figs. 1-2, wherein conductive elements via coils 12-20 wrapping around surface of 10) does not include openings 40 arranged along the other side of each electrical conductor turns 12-20 (see Figs. 1-2, wherein conductive elements via coils 12-20 wrapping around surface of 10).

Regarding claim 8, Solf et al. disclose a mold (via generally cylindrical split gradient coil 10 and with the main magnet windings 32, see par. 0020, Fig. 3) and including a keying feature 12-20 that defines a winding pattern of a coil 10 section (via conductor elements gradient coil 10 has an annular central gap 16 that is free of coil windings which connecting conductors 18 disposed at each edge of the central gap 16 electrically connect selected primary and secondary coil windings, see par. 0017) of the magnetic field gradient coil (see abstract 10 & 10’) and electrically insulating back plate 38 including coil 63 (see Fig. 3 & par. 0020); wherein a surface of the electrical conductor 12-20 opposite from the electrically insulating back plate 38 (the are cross each other as seen in Fig. 3) includes a keying feature 63, 60a-b & 40 (and other openings & holes as seen in Fig. 4) extending along the length of the electrical conductor 10 (including 12-20), the keying feature 60—62’, 63, 60a-b & 40 comprising a longitudinal groove 16’ (see par. 0034), a longitudinal line 62 of discrete protrusions spaced apart along the electrical conductor, the keying feature of the electrical conductor 60’ & 62’ mated with the keying feature of the mold 40 [see Fig. 6 & pars. 0030-0032].

As to claim 9, Solf et al. disclose wherein the keying feature is a longitudinal groove 16’ (see Fig 6, pars. 0034 & 0037).

Regarding claim 19,  Solf et al. disclose laying electrical conductors 12-20 & 60’-62’ onto a mold 40 that extends along the length of the electrical conductor engaging a mating keying feature 306-312 of the mold, wherein a keying feature 16’ & 60—62’, 63, 60a-b & 40 of body 10 that defines a winding pattern of a coil 10’ section (see 0036) of the magnetic field gradient coil (see par. 0036); attaching plate 36 & 63 includes a keying feature 16’, 60—62’, 63, 60a-b & 40 to a side of the coil 10-10’ section opposite from the mold 40; and removing the coil section [see 0021].
Solf et al. is not understood to explicitly disclose plate 36 & 63 are electrically insulating back plate.  In related art, US 2015/0346297 to Naka et al. discloses in Fig. 3 disclose insulating back plate 17b & 17c (see par. 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gradient coil taught by Solf et al. to include a back plate as taught by Naka et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to strength of engagement of the mating keying features is reduced by having a reduced total surface area of contact (see Naka’s pars. 0039 & 0041).

As to claim 20, Solf et al. disclose the keying feature 16’ that extends along the length of the electrical conductor 10 including is a groove 16 & 16’; and the mating feature 40 of the mold is a ridge 60’ or a line of spaced apart discrete protrusions that defines the winding pattern of the coil section (see par. 0024).

As to claim 22, Solf et al. disclose machining the keying feature 16’ off the laid electrical conductor forming the coil section 10 & 10’ (see par. 0034 & 0037).

 As to claim 23, Solf et al. disclose wherein the openings are through-holes or blind-holes (hole where element 62 inserted as seen in Fig. 4).

As to claim 24, Solf et al. disclose the electrically insulating carrier as seen in Fig. 4 is a hollow cylindrical electrically insulating carrier (see hollow section 36 of Fig. 4). 


    PNG
    media_image3.png
    454
    666
    media_image3.png
    Greyscale


As to claim 25, Solf et al. disclose wherein the magnetic field gradient coil 10 or 10’ is a longitudinal magnetic field gradient coil (see abstract & par. 0017).

As to claim 26, Solf et al. disclose wherein the keying feature 16’ is a longitudinal ridge 60 (The groove 16' is not amenable to a large radial span of the disk-shaped electronic circuit board 62.  Accordingly, a generally annular electronic circuit board 62' is everywhere locally oriented transverse to a plane of the ring of radiation detectors, that  is, to the isoplane 66 of the gradient coil 10' for the hybrid scanner arrangement of FIG. 6, and is disposed at a larger annular radius than a modified ring of radiation detectors 60').

As to claim 27, Solf et al. disclose wherein the keying feature 16’ is a line discrete protrusion spaced apart via 16 along the electrical conductor 12-20 (see Fig. 6, wherein the annular gap 16 of the split gradient coil 10, or along the groove 16' of the gradient coil 10').

As to claim 28, Solf et al. disclose wherein the magnetic field gradient coil is a transverse magnetic field gradient coil (see Figs. 4-5, par. 0024 also diagrammatically illustrate a typical whole-body radio frequency coil 63, such as a whole-body quadrature birdcage or transverse electromagnetic (TEM) coil a generally annular electronic circuit board 62' is everywhere locally oriented transverse to a plane of the ring of radiation detectors, that  is, to the isoplane 66 of the gradient coil 10' for the hybrid scanner arrangement of FIG. 6, and is disposed at a larger annular radius than a modified ring of radiation detectors 60').



Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive with respect to rejected claims have been considered but are moot because the new ground of rejection does not rely on the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter

Claims 14 & 16-18 are allowed.

Claims 4, 12, & 29 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is an examiner’s statement of reasons for allowance: 
Regarding claims 14 & 16-18, the limitations of previously objected to claim 15 are incorporated into independent claim 14 and claim 15 is cancelled in applicant’s response of 06/23/2021.

Claims 4 & 12 were objected to as containing allowable subject matter in the previous Office Action mailed 11/23/2021.

Claim 29 discloses similar limitation as claim 12, accordingly claim 29 is also objected to for the same or similar reasons that independent claims 12 is patentable as mentioned above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
			May 20, 2022.
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858